Exhibit 10.31

AMENDMENT NO. 1 TO FIVE-YEAR CREDIT AGREEMENT

AMENDMENT dated as of May 18, 2012 to the Five-Year Credit Agreement dated as of
April 16, 2012 (the “Credit Agreement”) among GENERAL MILLS, INC. (the
“Company”), the several financial institutions from time to time party thereto
(collectively, the “Banks”; individually, a “Bank”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Agent”).

The parties hereto agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2 . Amendment. Section 7.04 of the Credit Agreement is amended to read
as follows:

Section 7.04. Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary (other than the Company or a
Subsidiary) except (a) as expressly permitted by this Agreement, (b) in
connection with the repurchase by the Company of common stock of the Company, or
(c) in the Ordinary Course of Business and pursuant to the reasonable conduct of
the business of the Company or such Subsidiary.

SECTION 3 . Representations of Company. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 4 of
the Credit Agreement will be true on and as of the Amendment Effective Date and
(ii) no Default or Event of Default will have occurred and be continuing on such
date.

SECTION 4 . Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 5 . Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page hereto by facsimile or electronic transmission (e.g.,
“pdf” or “tif”) shall be as effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

SECTION 6 . Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) the Agent shall have received from each of the
Company and Bank comprising the Majority Banks a counterpart hereof signed by
such party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

GENERAL MILLS, INC. By:   /s/ Mike Zechmeister   Name: Mike Zechmeister   Title:
Vice President, Treasurer

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Bank

By:   /s/ Tony Yung   Name: Tony Yung   Title: Executive Director AgFirst Farm
Credit Bank By:   /s/ Bruce B. Fortner   Name: Bruce B. Fortner   Title: Vice
President Bank of China, New York Branch By:   /s/ Haifeng Xu   Name: Haifeng Xu
  Title: Assistant General Manager BARCLAYS BANK PLC By:    /s/ Ronnie Glenn  
Name: Ronnie Glenn   Title: Vice President



--------------------------------------------------------------------------------

COBANK, ACB By:   /s/ Michael Tousignant   Name: Michael Tousignant   Title:
Vice President CREDIT SUISSE AG, Cayman Islands Branch By:   /s/ Karl Studer  
Name: Karl Studer   Title: Director By:   /s/ Stephan Brechtbuehl  

Name: Stephan Brechtbuehl

 

Title: Assistant Vice President

Deutsche Bank AG New York Branch By:   /s/ Heidi Sandquist   Name: Heidi
Sandquist   Title: Director By:   /s/ Ming K. Chu   Name: Ming K. Chu   Title:
Vice President GOLDMAN SACHS BANK USA By:   /s/ Michelle Latzoni   Name:
Michelle Latzoni   Title: Authorized Signatory Morgan Stanley Bank, N.A. By:  
/s/ Christopher Winthrop   Name: Christopher Winthrop   Title: Authorized
Signatory SOCIETE GENERALE By:    /s/ Yao Wang   Name: Yao Wang   Title:
Director



--------------------------------------------------------------------------------

Standard Chartered Bank By:   /s/ James P. Hughes   Name: James P. Hughes  
Title: Director By:   /s/ Robert K. Reddington  

Name:  Robert K. Reddington

 

Title:    Credit Documentation Manager
Credit Documentation Unit,
WB Legal-Americas

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ David Kee   Name: David Kee  
Title: Managing Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/
Christine Howatt   Name: Christine Howatt   Title: Authorized Signatory

U.S. BANK NATIONAL ASSOCIATION

as a Bank

By:    /s/ Ludmila Yakovlev   Name: Ludmila Yakovlev   Title: AVP